DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Effective Filing Date
	The new language in claims 1, 27, and 34 is not supported by the 16/189,898 application nor the 62/586,699 application.  Accordingly, the effective filing date of the pending claims is not earlier than July 23, 2019.  

Information Disclosure Statement
	The IDS of May 2, 2022 lists an office action from another application as an NPL document, and describes the office action as 49 pages long.  In fact, the office action is 17 pages long and the attached PTO-892 form is 1 page long.  The reason that document supplied by Applicant is 49 pages long is that 31 pages of SB-08 forms were attached to the end of the office action.  The submission of these SB-08 forms as an NPL document is not a substitute for the submission of an IDS listing the references at issue.

Claim Interpretation
	The term “arc” in the pending application is interpreted to be consistent with the specification, “As used herein, arc segment may refer to something curved in shape, a traditional arc (i.e., a part of the circumference of a circle or other curved line), a curved and straight length of conduit, or any combination thereof.”  Paragraph 0159.
	The claim language “the arc of each inflow conduit controlling an amount of fluid flowing into the respective secondary vessel” is interpreted to be consistent with the specification, which states “It has been shown that the position and suspension of the vessels 4130 relative to the hub 4010, the arc of the inflow conduits 4142, and/or the vents 4146 may contribute to the precision of the distribution system 4001.”  Paragraph 0188.

Response to Arguments
	The filing of January 8, 2022 has been fully considered.  The comments regarding claim 32 are not persuasive.  The language “absent a flow controller” is not supported or clarified by paragraph 0178 because the language “without requiring secondary measurement or flow control valves” does not have the same scope as the new claim language.  The term “absent a flow controller” is a negative limitation that excludes more than the “flow control valves” recited in paragraph 0178.  Regarding the prior art rejections, the new claim scope is addressed as set forth below.  The comments and explanations below are also responsive to the filing of January 8, 2022

Claim Objections
	In line 8 of claim 27, “a hub assembly” should be --the hub assembly--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The language “absent a flow controller” in claim 32 is not present in the original specification, and the negative limitation is not supported by the drawings.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The language “absent a flow controller” in claim 32 renders the claim indefinite.  Because the application does not include the term “flow controller” and does not define the term, it is unclear what structures would be considered to constitute a flow controller.  For example, does a check valve constitute a flow controller because it prevents reverse flow, and/or does an on/off valve constitute a flow controller because it can stop the flow?  The scope of the claim cannot be discerned because the claim includes a negative limitation which uses an ambiguous term, and therefore it cannot be discerned what structures must be absent from the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017 0000033) in view of Schick (US 2003/0230521).
	Regarding claim 1, Hwan discloses a method of distributing fluid, the method comprising:
	securing a plurality of secondary vessels (WB) relative to a hub (300), each secondary vessel having an inflow conduit (400) extending from the hub (400) to the secondary vessel (WB), the inflow conduit of each secondary vessel having an arc the same as each other inflow conduit (the arc is shown in figure 2; paragraph 0159 of the specification states that the term “arc” can mean a conduit having a curved portion and a straight portion, and the conduit with a curved portion shown in figure 2 of Hwan meets this configuration); and
	flowing fluid from a source (WD)  through an input tube (200) into a plenum (S) of the hub (300) such that a substantially equal amount of fluid flows from the plenum into each of the secondary vessels simultaneously (page 4, paragraph 1 of English translation, “[water is] discharged through the plurality of distribution pipes 400 together.  In addition, a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”)
	the arc of each inflow conduit controlling an amount of fluid flowing into the respective secondary vessel (see figure 2 of Hwan; paragraph 0188 of the specification states that the arc of the conduit contributes to the flow control; the device of Hwan functions this way in that the arc controls and limits the direction of the fluid relative to the gravitational direction.  In other words, the rate of the flow through the tube is partially a function of the orientation of different sections of the tube relative to gravity). 
	Hwan does not disclose that the method is aseptic, and does not disclose that the source is a primary vessel.  
	Schick teaches that it is known in the art to use such a fluid distribution manifold for aseptic filling, for example by using gamma irradiation, and to use a primary vessel (44) as the source for distributing to the secondary containers (21, 22, 23).  
It would have been obvious to one skilled in the art to make the method of Hwan aseptic, such as by gamma irradiation, based on the teaching of Schick for the purpose of suppressing the spread of unwanted bacteria.  It further would have been obvious to use a primary vessel as the source in the method of Hwan, based on the teaching of Schick, as a routine selection of a known and reliable type of fluid source.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claims 2 and 3, see figures 1 and 5 of Hwan.

Regarding claims 4 and 5, the above combination of Hwan and Schick accounts for the claimed subject matter substantially, but does not disclose that fluid flow is achieved by activating a pump.  Examiner hereby takes official notice that a pump is a notoriously old and well known structure for achieving fluid flow.  For example, Schick discloses a pump for causing fluid to flow from the source container (44) toward the receptacle containers (21, 22, 23).  It would have been obvious to one skilled in the art to use a pump in the system of Hwan based on the knowledge in the art and/or the teaching of Schick for the purpose of causing fluid flow with a known, simple, and reliable structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

Regarding claims 6 and 7, see figure 1 of Hwan and page 4, paragraph 1 of English translation, “[water is] discharged through the plurality of distribution pipes 400 together.  In addition, a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”	

Regarding claim 8, figure 1 of Hwan shows 6 secondary vessels, see also page 4 paragraph 1 of the English translation.  



	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017 0000033) in view of Schick (US 2003/0230521) and further in view of Deutschle (US 2015/0108034).
	Regarding claims 12 and 13, Hwan and Schick account for much of the claimed subject matter as set forth above, and further disclose securing the inflow conduit of each vessel a predetermined distance from the hub (see figure 1 of Belongia).
	Deutschle discloses securing securing a plurality of vessels (2) includes each vessel being a rigid or semi-rigid container (glass vial) including a neck and a cap (paragraph 0122 discloses caps for the vials), receiving the neck of the container in a vessel receiver of a vessel collar (30b), and securing the plurality of vessels includes positioning the container in a slot of a plate (30a), the plate supporting the container (paragraph 0085), for processing in a filling apparatus (paragraph 0002).  
It would have been obvious to one skilled in the art to use the device of Hwan in view of Schick to fill the containers in the configuration disclosed in Deutschle as a routine combination of a filling device which fills multiple containers and a holding device which holds multiple containers, and/or for the purpose of organizing and securing the containers to prevent tipping and spillage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017 0000033) in view of Schick (US 2003/0230521) and further in view of Lee (US 8,281,672)
	Hwan and Schick account for the claimed subject matter substantially, as discussed above, but do not disclose reversing fluid flow such that a substantially equal amount of fluid is simultaneously drawn from each of the vessels into the input tube and into a receiving vessel.
	Lee teaches that it is known in aseptic sampling devices to reverse the flow via the pump for the purpose of purging the lines and/or remove the fluid from the secondary vessels without contamination (abstract).
	It would have been obvious to one skilled in the art to use the device of Hwan in view of Schick with a flow reversing step based on the disclosure of Lee for the purpose of purging the lines.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 27–30 are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Phallen (US 2015/0114515).
	Regarding claim 27, Belongia discloses a method of aseptically distributing fluid to a plurality of vessels such that contamination is prevented during distribution (paragraphs 0026, 0035, and 0044 disclose that the method is aseptic), the method comprising:
	securing a plurality of vessels (130) a predetermined distance from a hub assembly (10)(figure 1 of Belongia), each vessel having an inflow conduit (120) extending from the hub (10) to the vessel (130), whereby each vessel is in substantially the same plane relative to one another (figure 1), the tube from the hub to the vessel forming a predetermined arc between the hub assembly and the vessel (see figure 1 of Belongia which shows the arc of each tube),
	flowing fluid into a plenum of the hub (10)(plenum is the interior volume shown in figure 4A) 
	the arc of each inflow conduit controlling an amount of fluid flowing into the respective secondary vessel (see figure 1 of Belongia; paragraph 0188 of the specification states that the arc of the conduit contributes to the flow control; the device of Belongia functions this way in that the arc controls and limits the direction of the fluid relative to the gravitational direction.  In other words, the rate of the flow through the tube is partially a function of the orientation of different sections of the tube relative to gravity). 
	Belongia does not specifically disclose that an equal amount of fluid flows from the plenum into each of the vessels simultaneously, and does not disclose an input tube.  	
	Phallen teaches that it is known in fluid dosing device to use an input tube (at 46), pump (24), and input vessel (20) connected to the plenum (40), and to have the doses in each vessel (66) be equal to each other (paragraph 0018, “produce a master dose subdivided to a plurality of equal subdoses, each equal subdose simultaneously delivered through its respective filling head”) as a predetermined flow rate (paragraph 0015).
It would have been obvious to one skilled in the art to use the device of Belongia to create equal doses the vessels simultaneously, based on the teaching of Phallen for the purpose of providing simultaneous creation of multiple identical containers for repeatable testing.  It also would have been obvious to one skilled in the art to use a input vessel and input tube connected to the plenum in the device of Belongia for the purpose of providing a known, simple, and reliable fluid source for filling the containers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 28, the rationale above accounts for the claimed subject matter substantially, but does not disclose activating a pump to flow the fluid through the input tube at a predetermined flow rate.  Phallen teaches that it is known to create fluid flow by activating a pump to flow the fluid through the tube at a predetermined flow rate (pump 24, paragraph 0015).  It would have been obvious to one skilled in the art to use a pump connected to the hub in the device of Belongia based on the teaching of Phallen as a routine selection of a known fluid flow actuator with predictable results.

	Regarding claim 29, the above-discussed combination of Belongia and Phallen account for the amount of fluid in each vessel being the same (paragraph 0018, “produce a master dose subdivided to a plurality of equal subdoses, each equal subdose simultaneously delivered through its respective filling head”)

	Regarding claim 30, Belongia discloses that each of the vessels is a bag (figure 1 and paragraph 0008).

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Phallen (US 2015/0114515) and further in view of Lee (US 8,281,672)
	Regarding claim 31, Belongia and Phallen account for the claimed subject matter substantially as discussed above, but do not disclose reversing fluid flow such that a substantially equal amount of fluid is simultaneously drawn from each of the vessels into the input tube and into a receiving vessel.
	Lee teaches that it is known in aseptic sampling devices to reverse the flow via the pump for the purpose of purging the lines and/or remove the fluid from the secondary vessels without contamination (abstract).
	It would have been obvious to one skilled in the art to use the device of Belongia in view of Phallen with a flow reversing step based on the disclosure of Lee for the purpose of purging the lines.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017 0000033) in view of Schick (US 2003/0230521) and further in view of Malone (US 2015/0259085).  
	Regarding claim 32 as best understood, Hwan accounts for this subject matter substantially as set forth above.  Hwan does not specifically state that the device has an absence of a flow controller in between the plenum and the secondary vessel.  
	Malone teaches a fluid distributor in which there is an absence of a flow controller between the plenum (24) and the secondary vessel (18A) (see figure 2, water flows directly into the container 18a without impediment).  
	It would have been obvious to one skilled in the art to modify the device of Hwan to use the containers (18A) and closing mechanism (20A) of Malone instead of the closing mechanism (500) of Hwan for the purpose of allowing the containers to be closed automatically when they are removed from the fluid distributor.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Phallen (US 2015/0114515) and further in view of Briley (US 10,273,136).
	Regarding claim 33, Belongia and Phallen account for the claimed subject matter as set forth above, but do not disclose that each of the output tubes have an equal length.
	The ‘699 provisional application and the 898 application do not include support for the equal length limitation, and therefore the effective filing date of claim 33 appears to be June 23, 2019.  In particular, the specification does not include the term “length” or any discussion of equal dimensions for the tubes, and this subject matter is not clearly supported by the drawings.  This subject matter appears for the first time in the ‘345 application, and therefore the effective filing date of claim 33 appears to be June 23, 2019.
	Briley teaches that it is known to use equal lengths and equal diameters in the conduits of a fluid distributor for the purpose of ensuring equal distribution (column 8, lines 15-20).
It would have been obvious to one skilled in the art to make the tubes equal lengths in the device of Belongia as modified, based on the teaching of Briley, for the helping to ensure equal distribution.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Phallen (US 2015/0114515) and further in view of Hwan (KR 2017 0000033), Zumbrum (US 2011/0155258), and Furey (US 2005/0132821).  
	Regarding claim 33, Belongia and Phallen account for the claimed subject matter as set forth above, but do not disclose that each of the output tubes have an equal length.
	Hwan shows a fluid distributor in which the conduits have equal lengths (figure 1),
	Zumbrum shows a fluid distributor in which the conduits have equal lengths (figure 2),
	Furey shows a fluid distributor in which the conduits have equal lengths (figure 1),
	It would have been obvious to one skilled in the art to modify the device of Belongia in view of Phallen such that the output tubes have equal lengths, based on Hwan, Zumbrum, or Furey, as a routine combination of known features with predictable results.  
	Alternatively, it would have been obvious to one skilled in the art to modify the device of Belongia in view of Phallen such that the output tubes have equal lengths as a routine change in proportion or dimensions, or as an arbitrary design choice that would not change the operation of the device.

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2011/0155258) in view of Belokin (US 4,461,387) and further in view of Hwan (20170000033).
	Regarding claim 34, Zumbrum discloses a method of aseptically distributing fluid to a plurality of secondary vessels such that contamination is prevented during distribution (paragraphs 0068, 0101), the method comprising:
	securing a plurality of secondary vessels (19) relative to a hub (11) such that each secondary vessels is a predetermined distance from the hub (figure 2), each secondary vessel having an inflow conduit (13), and an outflow conduit (figures 4 and 5, paragraph 0073, the second conduit is for venting, i.e. outflow of air), the inflow conduit extending from the hub to the secondary vessel (figure 2); each secondary vessel (15) being in the same plane (figure 2); and the inflow conduit defines an arc (see figure 2 and 3); and
	flowing fluid through the hub to the secondary containers (paragraph 0071).
	the arc of each inflow conduit controlling an amount of fluid flowing into the respective secondary vessel (see figure 2 of Zumbrum; paragraph 0188 of the present specification states that the arc of the conduit contributes to the flow control; the device of Zumbrum functions this way in that the arc controls and limits the direction of the fluid relative to the gravitational direction.  In other words, the rate of the flow through the tube is partially a function of the orientation of different sections of the tube relative to gravity).
	Zumbrum teaches that the containers are configured to be hung by the hole (27) in the insert (23)(paragraph 0071), but does not specifically disclose that the vessel is supported by a clip.
	Belokin teaches that it is old and well known to hang and support a bag using a clip (figures 1 and 8).
	It would have been obvious to one skilled in the art to modify the device of Zumbrum support the bag containers with a clip, based on the teaching of Belokin, as a routine substitution of a known equivalent supporting structure, and/or for the purpose of providing a simple, reliable, and convenient supporting structure to take the weight load off the hub.   
	Zumbrum also does not disclose flowing fluid through an input tube into a plenum of the hub such that a substantially equal amount of fluid flows from the plenum into each of the secondary vessels simultaneously.
	Hwan teaches flowing fluid through an input tube (200) into a plenum (S) of a hub (300) such that a substantially equal amount of fluid flows from the plenum into each of the secondary vessels simultaneously (WB)(page 4 of English translation).
It would have been obvious to one skilled in the art to modify the device of Zumbrum to have an input tube, plenum, and equal and simultaneous filling based on the teaching of Hwan for the purpose of expediently creating multiple identical containers using a known and reliable structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding claim 34, the ‘699 provisional application, the ‘898 application, and the ‘345 application do not include support for the clip limitation, and therefore the effective filing date of claim 34 appears to be November 13, 2019.  In particular, the specification does not include the term “clip,” and this subject matter is not clearly supported by the drawings.  This subject matter appears for the first time in the ‘673 application, and therefore the effective filing date of claim 33 appears to be November 13, 2019.

Allowable Subject Matter
Claims 9-11 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799